Citation Nr: 1134113	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-31 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for the service-connected anxiety disorder, currently evaluated as 10 percent disabling prior to August 1, 2008, 30 percent disabling between August 1, 2008, and March 18, 2010, and 50 percent disabling from March 19, 2010, to the present.

2.  Entitlement to an increased rating for the service-connected bilateral hearing loss, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for the service-connected cystic acne, currently evaluated as 10 percent disabling.

4.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for residuals of tuberculosis.

5.  Entitlement to service connection for residuals of tuberculosis.

6.  Entitlement to service connection for high blood pressure.

7.  Entitlement to service connection for a left foot condition, to include as secondary to high blood pressure.

8.  Entitlement to service connection for stomach problems, to include as secondary to an undiagnosed illness.

9.  Entitlement to service connection for a bilateral eye condition, to include as secondary to an undiagnosed illness.

10.  Entitlement to service connection for high cholesterol.
				

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to February 1989, and from February 2003 to May 2004, with additional dates of service with the National Guard.  The Veteran served in the Southwest Theater of Operations during the Persian Gulf War between April 2003 and March 2004.  He retired from the National Guard in July 2006.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2005, the Veteran submitted a statement indicating his wish for compensation related to both his left and right ear and the surgeries he has had for both.  This possibly raises the claim for entitlement to an increased rating for the service-connected surgical repair of labyrinthine fistula, right ear, with chronic otitis media, as well as the claim for entitlement to service connection for a left ear disability.  Also, in a July 2007 statement, the Veteran requested an increased rating for his service-connected kidney stones.  Further, at his February 2011 hearing, he made clear his wish to file a claim for an increased rating for the service-connected vertigo.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

In February 2011, the Veteran testified at a video-conference hearing before the undersigned Acting Veterans Law Judge (AVLJ) sitting in Washington, DC.  A transcript of this proceeding has been prepared and incorporated into the record.

The Board observes that when evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for a disability, the claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran is already in receipt of a TDIU.  Thus, this issue will not be further discussed by the Board.

The issues of entitlement to service connection for residuals of tuberculosis; for high blood pressure; for a left foot condition, including as secondary to high blood pressure; for stomach problems, including as due to undiagnosed illness; for a condition of the left and right eye, including as due to undiagnosed illness; for high cholesterol; and for entitlement to an increased rating for cystic acne are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Prior to June 26, 2006, the Veteran's service-connected anxiety disorder was manifested by anxiety, but not by depressed mood, suspiciousness, panic attacks, chronic sleep impairment, or mild memory loss.

2.  Since June 26, 2006, the Veteran's service-connected anxiety disorder is consistently shown to be manifested by flattened and depressed affect, panic attacks more than once per week, short-term memory impairment (forgetting the day, forgetting to complete tasks), disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, as well as intermittent suicidal ideation, sometimes with plan, as well as at least one notation of neglected personal hygiene and appearance.  

3.  The record does not show that the Veteran has, at any time, demonstrated obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or a complete inability to establish and maintain effective relationships.  

4.  The results of December 2005 VA audiometric tests show that the Veteran had level V hearing in his right ear and level II hearing in his left ear.

5.  The results of July 2008 VA audiometric tests show that the Veteran had level IV hearing loss in his right ear and level V hearing loss in his left ear.

6.  An unappealed Board decision dated in March 1991 denied service connection for residuals of tubercular pleuritis, and pulmonary tuberculosis, on the basis that there was no evidence of such residual diagnoses.

7.  Evidence received since the March 1991 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim.

8.  The competent medical evidence does not show that the Veteran's service-connected anxiety disorder or bilateral hearing loss are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the service-connected anxiety disorder are not met prior to June 26, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130 Diagnostic Code 9413 (2010).

2.  The criteria for a 70 percent evaluation, but no higher, for the service-connected anxiety disorder are met from June 26, 2006, to the present.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130 Diagnostic Code 9413 (2010).

3.  The criteria for an evaluation in excess of 10 percent disabling for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2010).

4.  New and material evidence having been submitted, the claim of entitlement to service connection for tuberculosis is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. § 3.156 (2010).

5.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)
I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Preliminarily, the Board observes that VA fulfilled its duties to notify and assist the Veteran in the development of his claims.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

As to the Veteran's claim for an increased disability rating for his service-connected anxiety disorder, the claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007);  
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to his petition to reopen the issue of entitlement to service connection for tuberculosis, that issue is being reopened in the decision, below, and the underlying service connection issue is being remanded.  The duty to notify with regard to the new and material claim need not be discussed, as this is a full grant of this aspect of the Veteran's appeal.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).
With regard to the Veteran's increased rating claim for bilateral hearing loss, the Veteran was notified of what was necessary to establish his claim, what evidence he was expected to provide, and what VA would obtain on his behalf.  He was also informed of the type of evidence necessary to establish an effective date and a disability rating.  See July 2005 and March 2006 notice letters.  Ideally, notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Because such readjudication occurred in this case, most recently by way of the September 2010 SSOC, the delay in some elements of notice was not prejudicial to the Veteran, and the letters satisfied VA's notice requirement.  
38 C.F.R. § 3.159(b)(1) (2010); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board is aware of the Court's decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), which held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  
See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board recognizes that the letters mailed to the Veteran in this case do not comply with the Vazquez-Flores ruling.  Nonetheless, the Veteran was informed of the requisite Vazquez-Flores elements during his Board hearing and in the readjudication of the claim in his SSOCs, most recently in February 2010.  All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

B.  Duty to Assist

VA also has a duty to assist the Veteran in substantiating his claims under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records, post-service outpatient treatment records, and various VA examination reports have been associated with the claims folder.  The Board notes that the VA examiners reviewed the claims file, considered the Veteran's history, and conducted thorough examinations, discussed in more detail in the decision below.  As the exams were accurate, descriptive, and based on the complete medical record, including the Veteran's lay assertions, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination.  See Barr v. Nicholson, 
21 Vet. App. 303, 311-12 (2007).  The Veteran has not notified VA of any additional available relevant records with regard to the claims decided below.  VA has done everything reasonably possible to assist the Veteran.  A remand for further development of these claims would serve no useful purpose.  VA has satisfied its duty to assist the Veteran and further development is not warranted.

As noted in the Introduction above, the Veteran was also afforded a Board hearing in February 2011 and the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned acting VLJ discussed with the Veteran facts relating to the elements of the pending claims that were lacking to substantiate his claims for benefits.  In addition, the acting VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  In fact, the Veteran was able to provide pertinent evidence as to the current severity of his symptoms, which was considered in this decision.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 
38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

II.  Increased Disability Ratings

A. Initial Rating - Anxiety Disorder

Procedural History

The Veteran filed his claim for entitlement to service connection for a mental disorder, claimed as posttraumatic stress disorder (PTSD), in June 2005.  Service connection was awarded by way of the July 2006 rating decision, which granted a 10 percent rating for anxiety disorder (claimed as PTSD).  This award was effective June 23, 2005, the date of the claim for service connection.  The Veteran then perfected an appeal of the initial rating.  A February 2010 rating decision awarded a 30 percent rating, effective August 1, 2008, and in September 2010, a 50 percent rating was awarded, effective March 19, 2010.  The Veteran continues his appeal.  Thus, the question at issue in this appeal is whether a rating in excess of 10 percent is warranted prior to August 1, 2008, whether a rating in excess of 30 percent is warranted between August 1, 2008, and March 18, 2010, and whether a rating in excess of 50 percent is warranted from March 19, 2010, to the present.  

Governing Law and Regulations

The Veteran's disability is assigned under Diagnostic Code (DC) 9413, which is found under the General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.149 (2010). 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which sets forth separate rating codes for various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evidence to be considered in the appeal of an initial rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  A disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Id.

Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.


Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
The following evaluations are available under the General Rating Formula for Mental Disorders:

A 10 percent rating contemplates occupational and social impairment due to mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.


A 100 percent evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard v. Brown, 
9 Vet. App. 266, 267 (1996); also see Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2010).

Analysis

After review, the Board finds that the Veteran's service-connected anxiety disorder  warrants the currently assigned 10 percent rating from the date of service connection through June 25, 2006, and a 70 percent rating from June 26, 2006, to the present.  The Board reviewed all records of treatment dating back to June 2004, one year prior to the Veteran's claim, as well as the VA examination reports, and  hearing testimony during this time period.  

In November 2005, the Veteran was afforded a VA mental disorders examination.  He reported having become "anxious around September 2004."  He reported an anxious mood, including around crowds, as well as an angry mood at work.  Restlessness and irritability were also reported.  The examiner described his mood as mildly anxious, with coherent thought processes, adequate insight and judgment, and no suicidal or homicidal ideation.  His GAF score at that time was noted as 74, and the diagnosis of anxiety disorder, not otherwise specified, was confirmed.  The Board notes that as of that time, there was no evidence to suggest a decrease in work efficiency or intermittent ability to perform occupational tasks, and no evidence of depression, suspiciousness, panic attacks, sleep impairment, or memory loss.  While there was noted anxiety, at that time, the criteria for a 30 percent rating were largely not met.  Thus, the presently assigned 10 percent rating remains appropriate as of the date of this examination.  However, the condition largely worsened after this date and throughout the remaining course of the Veteran's appeal.

VA Mental Health Clinic treatment notes from the Birmingham VAMC show that in June 2006, the Veteran reported a depressed mood, sleep difficulties, and poor concentration.  He also reported continued crowd avoidance, irritability and anger, as well as hypervigilance and exaggerated startle response.  He also told the physician that for the prior three weeks, he experienced visual hallucinations.  There was no report of suicidal or homicidal ideation or plan, although he did report the selling of his firearms due to fear that he would hurt himself or someone else.  The physician noted that he was adequately dressed and groomed, with dysphoric mood, but appropriate affect.  Thoughts were lucid and goal-directed, but speech was noted as slurred.  He was oriented to person and place and "somewhat to time (he was off the date by one day)."  He was noted as having an additional diagnosis of alcohol dependence at this time, and his GAF score was lowered to 55.  
See VA MH Intake Note dated June 26, 2006.

By November 2006, the outpatient notes suggest a slight worsening of the disorder, as he reported depression, social withdrawal, as well as now daily visual hallucinations.  See November 2006 VA MH Intake Note from Birmingham treatment center.
By March 2007, adjustments in his medications seemingly improved his condition.  He was noted as continuing to be "isolative," and having some nightmares and poor sleep, but that he is "less easily angered since taking Citalopram."  His speech was normal, mood was mildly depressed, affect was pleasant, and his thought processes were goal directed.  There were no suicidal/homicidal ideas, and no auditory or visual hallucinations reported at that time.  VA reports show that later in March 2007 and in April 2007, the Veteran entered into a substance abuse  treatment program for his alcohol dependence.  By August 2007, remission was noted, and the Veteran reported to a VA staff psychiatrist as "suicidal with plan," after which he was admitted for stabilization.  His GAF score was 25 at that time.  Treatment notes show that his wife reported that he wanders at night and that he had been agitated.  The Veteran, at this time, reported hearing voices, as well as having a feeling that he will hurt himself and others.  The day after admission, a comprehensive report shows that the Veteran reported "suicide thoughts out of control."  He also reported hearing voices calling his name, and seeing things that are not there, such as "stuff moving on the wall or in front of the TV."  The Veteran was discharged three days later with a GAF score of 55.  

Follow-up notes later in August 2007 show that the Veteran continued to have depression, feelings of hopelessness, helplessness, and worthlessness, as well as low concentration.  Social isolation continued.  The physician noted that this mood was depressed and his affect was "congruent, down," but that his speech was spontaneous and had normal rate, rhythm and volume.

In September 2007, the Veteran's wife submitted a statement describing him as always having suicidal thoughts, and as being restless, angry, and that "he wanders all night in the house and outside the house."  VA treatment in September 2007 again shows that he was admitted for crisis intervention due to active suicidal ideations with plan.  Intake treatment notes show that he was tearful, depressed, and had flat affect.  After his discharge, the records show that he continued treatment, including group therapy.


February 2008 outpatient treatment notes show a report of improved symptoms, although with continued occasional suicidal ideation, as well as some symptoms of depression, including poor concentration, insufficient energy, anhedonia, and helplessness.

In August 2008, the Veteran was afforded another VA examination.  The examiner noted his mood to be dysphoric and that he had attention disturbance, in that he was easily distracted.  He was noted as having coherent speech, and an appropriate affect with cooperative and attentive attitude toward the examiner.  He was noted as having orientation intact as to person and place, but not as to time, as he missed the date by one day.  He reported no hallucinations or delusions as the time of this examination.  The examiner also noted that he has panic attacks twice per week that last thirty minutes to an hour.  The examiner confirmed the diagnosis as anxiety disorder, NOS, and assigned a GAF score of 58.

Outpatient VA treatment continued.  A May 2009 follow up revealed reports of hopelessness and helplessness and trouble sleeping, along with continued social isolation and being short-fused.  No suicidal or homicidal ideation was reported, and no further abuse of alcohol was noted.  In a September 2009 mental health clinic progress note, the Veteran reported being free from alcohol since 2007, but that his depression continued.  He reported feeling down at times, with crying spells and problems with energy.  There were not noted suicidal ideations at this time.  The physician noted dysphoric affect, with otherwise normal findings.  A GAF score of 49 was assigned by this physician.  Similar symptoms were reported in December 2009.

The Veteran reported to the Birmingham Mental Health clinic in March 2010 with a notation as clinically depressed with "dull/flat affect" and increased anxiety.  He reported having a poor memory and feelings of hopelessness and powerlessness.  He was seen again two days later for a psychosocial assessment.  This was largely regarding an assessment of whether a PTSD diagnosis was appropriate, but the Board notes that this examiner did note a GAF score of 50, which is essentially consistent with records throughout the course of this appeal.

A March 2010 VA mental disorders examination was also conducted.  At this time, the Veteran reported that his children and siblings no longer communicate with him and that his sister and brother-in-law no longer visit, because he is "loose in the head."  He reported only going to his support group and home.  He reported staying home because it is safe.  He was noted as being on anti-psychotic and anti-depressant drugs at the time of the exam and experiencing drowsiness as a result.  The examiner reported that the Veteran has "chronically depressed/anxious mood w/ occasional panic attacks."  The Veteran reported the attacks as occurring both when he is awake and when he is asleep, and that the most recent one was within a week of the examination.  He reported irritability, sleep disturbance, impaired attention, concentration, and memory.  He stated that he forgets where he puts things and he sometimes starts doing something, but then forgets and starts something else.  Examination revealed little spontaneous speech and a constricted affect with little eye contact.  The examiner also noted that the Veteran, at the time of the examination, was wearing a pajama top and house slippers, and was unshaven.  He was unable to do serial 7's and unable to spell a word forward and backward.  There were no hallucinations or ritualistic behaviors noted at this time.  Impulse control was noted as fair.  The examiner confirmed the diagnosis as anxiety disorder, NOS, with mixed anxiety and depression, and assigned a GAF score of 52.

Outpatient records continue to show similar treatment and group therapy.  In November 2010, the Veteran reported being more depressed than usual due to the recent death of his mother.  He was noted as "more anxious, with frequent panic attacks, been isolating more than usual, sad most days, ... having problems with appetite, unable to concentrate, feels helpless at times."  The most recent VA treatment records available for the Board's review were in February 2011.  He was noted at that time as alert and oriented, with spontaneous, fluent speech and no psychomotor agitation or retardation.  His mood was reported as "okay" and his affect was noted as angry.  Insight and judgment were noted as limited.  He again received a GAF score of 52.  



At his February 2011 Board hearing, the Veteran confirmed that he receives treatment for his psychiatric and psychological issues from one to two times per month.  He again reported the occurrence of panic attacks, sometimes waking him up from sleep.  See hearing transcript at pages 4-5.

Thus, the Board has reviewed all available evidence during the course of this appeal.  Since the June 26, 2006, outpatient treatment note, the Veteran's service-connected anxiety disorder is largely and consistently shown to be manifested by serious symptomatology.  Again, hallucinations began at that time, as did his consistent showing of a flattened and depressed affect, panic attacks more than once per week, short-term memory impairment (forgetting the day, forgetting to complete tasks), disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He was also becoming more isolative, and by August 2007, and again in September 2007, his condition was serious enough to warrant inpatient care due to suicidal ideation and plans.  Even outside of inpatient care, the Veteran's intermittent suicidal ideation was consistently shown in the records.  As recently as the 2010 VA examination, his ability to have relationships with family is shown to have deteriorated, as well as his ability to care for himself.  Again, he reported to that examination in bedclothes and unshaven.  Although he does not have a record of illogical speech, or special disorientation, the criteria for a 70 percent rating for the anxiety disorder are largely met consistently since June 2006.

There is no evidence suggesting gross impairment of thought processes or communications, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  Thus, a 100 percent rating is not warranted under the General Rating Formula for Mental Disorders.  

A 70 percent rating, and no more, is granted for the Veteran's service-connected anxiety disorder, from June 26, 2006, through to the present.


B.  Increased Rating Bilateral Hearing Loss

Procedural History 

The Veteran's hearing loss disability was initially granted service connection by way of an August 1989 rating decision, and a noncompensable rating was assigned.  He filed this claim for an increased rating in June 2005.  The July 2006 rating decision under appeal awarded a 10 percent rating for hearing loss, effective June 23, 2005, the date of claim.  The Veteran perfected an appeal of this rating.  

Governing Law and Regulations

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established).  In deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The rating schedule provides a table (Table VI) for the purpose of determining a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2010).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Impaired hearing is rated by measuring and averaging the volume at which a person can hear pure tones at several frequencies, called the pure tone threshold, and the person's ability to recognize a percentage of a specified list of words spoken in a prescribed way, called speech discrimination.  The data is plotted on a table, and the result for each ear is plotted on another table to determine overall hearing impairment.  Tables VI, VIA, and VII are provided on the following pages for the Veteran's convenience.

Table VI
Numeric designation of hearing impairment based on pure tone threshold average and speech discrimination.

% of
discrim-
ination
Pure tone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on pure tone threshold average.




Pure tone Threshold Average

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86

Table VII
Percentage evaluation for hearing impairment (diagnostic code 6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2010).

Furthermore, additional considerations apply in cases of exceptional patterns of hearing impairment.  Under the provisions of 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

Analysis

Here, the evidence available for review, which includes audiological findings, dating back to June 2004, one year prior to the Veteran's increased rating claim, includes the December 2005 and July 2008 VA examination reports.  There are several other VA examination reports related to ear disease, but these reports do not include the audiological testing necessary for this analysis.

In December 2005, the Veteran's pure tone thresholds, in decibels, as noted in the VA examination, with charted results, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
55
70
90
LEFT
35
35
60
65

Again, pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2010).  In December 2005, therefore, pure tone threshold average on the right was 68, and on the left was 49.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear, and 88 percent in the left ear.  The mechanical application of the above results compels a numeric designation of II in the right ear and II in the left ear under Table VI (38 C.F.R. § 4.85), and such a designation actually warrants a noncompensable rating under Table VII.  However, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  As noted above, the right ear had puretone thresholds all 55 Hertz or over, thus 
38 C.F.R. § 4.86(a) applies.  Using Table VIa, the Roman numeral designation for the right ear is then V.  The mechanical application of these results to Table VII warrants the assignment of a 10 percent rating.  Thus, the currently assigned 10 percent rating was appropriate as of the time of this examination.

In July 2008, the Veteran was afforded his most recent VA examination.  His pure tone thresholds, in decibels, as noted in that examination report, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
40
70
95
LEFT
40
45
75
75

Thus, in July 2008, pure tone threshold average on the right was 64, and on the left was 59.  Speech recognition ability at this time was noted as 80 percent in the right ear, and 72 percent in the left ear.  The mechanical application of these findings results in a numeric designation of IV in the right ear and V in the left ear under Table VI (38 C.F.R. § 4.85).  The mechanical application of these results to Table VII warrants the assignment of a 10 percent rating.  Thus, the currently assigned 10 percent rating remains appropriate.  The Board observes that the application of 
38 C.F.R. § 4.86(a) or (b) is not warranted at the time of this examination.

The Board notes that the Veteran was provided audiological examinations that were adequate for rating purposes.  VA regulation requires an examination including a controlled speech discrimination test (Maryland CNC), a pure tone audiometry test, and without the use of hearing aids.  38 C.F.R. § 4.85(a).  These requirements are met in the VA examinations described above.  The Board again notes that this evaluation is purely according to a prescribed mechanical formula.  In such a case, there can be no question as to whether hearing loss more nearly approximates the disability picture of the next higher rating.  See 38 C.F.R. § 4.7 (2010).  

As noted above, a disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  The factual findings in this case do not show that staged ratings are appropriate for any time period under review.  

In making this determination, the Board is cognizant of the holding of 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Here, the VA examination reports contain a detailed description of the Veteran's subjective complaints.  The Board has also considered the various statements the Veteran submitted in support of his claim.  Although the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by such evaluation.

C.  Extraschedular Consideration

Finally, neither the Veteran's anxiety disorder, nor his bilateral hearing loss, warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (2010) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that, in this case, the rating schedule adequately contemplates the Veteran's disabilities, as is discussed in the decision, above.  Referral for consideration of the extraschedular rating is not warranted as to either claim.  Moreover, the Board notes that the Veteran is already in receipt of a TDIU.

Also, as noted above, the VA examination reports and the Veteran's own statements contain a detailed description of the Veteran's subjective complaints related to the Veteran's hearing loss disability.  The Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by his schedular evaluation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

III.  New and Material Evidence - Tuberculosis

Procedural History

The Veteran seeks reopen his claim of entitlement to service connection for tuberculosis (TB).  He asserts that he has current residuals of the in-service tuberculosis diagnosis.  This claim was denied by the RO in August 1989, and the Veteran did perfect an appeal.  However, the Board, in March 1991, denied the claim on the bases that there were no post-service residuals of the in-service tubercular pleuritis and that there was no evidence of confirmed pulmonary tuberculosis.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 19.104 (1990).  His claim to reopen this issue was received on June 23, 2005.



Governing Law and Regulations

Although the Board's 1991 decision is final, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

Analysis

In this case, the claim was previously denied due to the absence of evidence showing that the Veteran had current residuals of the in-service tubercular pleuritis, and the absence of evidence of confirmed pulmonary tuberculosis.  Since March 1991, relevant evidence has been added to the claims folder.  In particular, an August 2004 private hospital record shows treatment for iritis, noted as potentially a residual of active TB.  An August 2004 through December 2004 TB Clinical Summery is also of record.  Also, in February 2011, the Veteran provided hearing testimony suggesting that he has current episodes of shortness of breath and fatigue.  See hearing transcript at page 28.  Thus, private treatment records and Veteran's testimony, added to the record since March 1991, relate to unestablished facts necessary to substantiate the claim, and because this evidence was not in the claims folder at the time of the March 1991 Board decision, it is both new and material to the claim.  Accordingly, the Veteran's claim is reopened.  It is, however, remanded below for additional evidentiary development.


ORDER

Entitlement to a rating in excess of 10 percent for the service-connected anxiety disorder prior to June 26, 2006, is denied.

Subject to the laws governing awards of monetary benefits, a 70 percent rating, but no higher, is granted for the service-connected anxiety disorder from June 26, 2006.

Entitlement to an increased rating for the service-connected bilateral hearing loss, currently evaluated as 10 percent disabling, is denied.

New and material evidence has been received to reopen the claim for entitlement to service connection for residuals of tuberculosis; to this extent only, the claim is granted.


REMAND

Notice

The Veteran is seeking to establish service connection for several disabilities, to include a left foot disability, a stomach disorder, and a bilateral eye disability.  Because the Veteran's statements and the evidentiary development have shown that these claims may be on a secondary basis, and on the basis of undiagnosed illness, the duty to notify must be tailored to these claims.  In particular, the Veteran's claim for a left foot disability is based upon the notion that this disability is secondary to high blood pressure, which he contends is related to service.  As to his claim for a stomach disorder, he provided testimony in February 2011 that his stomach problems began shortly after his arrival in the Persian Gulf during his second period of active service.  See hearing transcript at page 16.  His eye disorder is said to have begun during his Persian Gulf tour.  Id. at page 29.  He also claims, and the service treatment records raise the possibility, that the eye disorder is secondary to tuberculosis.  Id. at page 30; also see service treatment records dated in September 1980 showing a diagnosis of "keratitis II TB."

The February 2006 notice letter fails to notify the Veteran of the requisite evidence needed to establish his claims on a secondary basis under 38 C.F.R. § 3.310 (2010), or as disabilities related to multisymptom undiagnosed illness under 
38 C.F.R. § 3.317 (2010).  For this reason, the claims for a left foot disability, as secondary to high blood pressure; for a stomach disorder, as due to undiagnosed illness; and a bilateral eye disability, as due to tuberculosis or undiagnosed illness, must be remanded so that corrective notice may be provided to the Veteran.

Medical Examinations

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The duty to assist requires VA to provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4)(1) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).

With respect to the third factor, the types of evidence that indicate that a current disorder may be associated with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation, or other association with military service.  Id. at 83.

A review of the record in this case reveals that through the many years that these claims have been pending, the RO failed to afford the Veteran an adequate VA examination.  The record includes a November 2005 VA general medical examination confirming the diagnoses of hyperlipidemia, hypertension, left foot arthralgia, as well as noting the Veteran's history of abdominal pains and his in-service treatment for uveitis secondary to tuberculosis, although with no active disease at the time of examination.  And a December 2005 VA eye examination confirmed the Veteran's history of TB with iritis, right, now quiescent and corneal scar, left, unknown origin.  However, neither examination report includes an opinion as to medical nexus.  The RO did not seek an opinion as to any of these claims to determine the etiology of any currently diagnosed disability, including on a direct or secondary basis.  The Board notes that the symptoms of these disabilities continue to show in the treatment records.  As to the Veteran's tuberculosis claims, in addition to the vision issue sometimes noted as related to tuberculosis, the Veteran also reports shortness of breath as recent as at the time of his February 2011 Board hearing.  See hearing transcript at page 28.  And there are many notations in the service treatment records related to iritis, abdominal cramping, positive TB testing, chest wall pain, and elevated blood pressure.  There is no doubt based upon this evidence that VA examinations with adequate nexus opinions are required to decide these claims.  38 C.F.R. § 3.159(c)(4)(1) (2010); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As to the stomach, vision, and ankle pain, the Board also notes that the Veteran has not been afforded an examination to determine the possibility that these disabilities may be part and parcel of a multisymptom undiagnosed illness.  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2010).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

Effective September 29, 2010, for purposes of 38 C.F.R. § 3.317, presumptive service connection is warranted for Brucellosis; Campylobacter jejuni; Coxiella burnetii (Q fever); Malaria; Mycobacterium tuberculosis; Nontyphoid Salmonella; Shigella; Visceral leishmaniasis; and West Nile virus.  75 Fed. Reg. 59,968, 59,971 (September 29, 2010) (to be codified at 38 C.F.R. § 3.117(c)(2)).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).

Because the Veteran has noted stomach problems, including abdominal cramping, joint issues involving his ankle, eye and vision problems, as well as shortness of breath and fatigue, and because he is a Persian Gulf Veteran, an examination is warranted as to the possibility that any of these claimed disabilities/symptoms, if they are not otherwise determined as clearly diagnosable disabilities with determined etiologies, are due to (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.  For this reason, a remand is required.

High Cholesterol and Cystic Acne

In his June 2005 statement, the Veteran claimed that he is entitled to service connection for a disability related to high cholesterol, and that he is entitled to an increased rating for his service-connected cystic acne.  These issues were both denied by way of the July 2006 rating decision.  

In August 2006, the Veteran's notice of disagreement included the cystic acne issue.  Although the cover statement indicated that the Veteran is seeking service connection for the skin condition, which was already service-connected, the handwritten statement attached to the notice of disagreement clearly indicated that the disability has worsened.  Thus, the Board finds that this August 2006 submission by the Veteran is an effective notice of disagreement as to the denial of an increased rating for cystic acne.

In July 2007, the Veteran submitted an additional statement indicating his disagreement with the denial of service connection for a disability related to high cholesterol.

To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to either claim.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC. 
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Records

As to all claimed disabilities, on remand current VA and private treatment records should be obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1) and (2) (2010).  The Board is aware of the holding in Bell v. Derwinski, 
2 Vet. App. 611 (1992), wherein the Court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.

Accordingly, the case is REMANDED for the following action:

1.  Issue corrective notice to include notice of the evidence necessary to establish a claim of entitlement to service connection on a secondary basis under 38 C.F.R. § 3.310 (2010), and a claim of entitlement to service connection, to include as due to undiagnosed illness and/or a medically unexplained chronic multi-symptom illness under 38 C.F.R. § 3.317 (2010).

2.  Associate all non-duplicative, relevant VA and private outpatient treatment records with the claims folder, as to the pending claims.

3.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran a VA examination to determine the nature and etiology of his claimed high blood pressure. 

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, examine the Veteran, elicit a complete history and offer a diagnosis.  

If high blood pressure is diagnosed, the examiner should address whether it is at least as likely as not that it initially manifested during service or is otherwise due to service.  The opinion should include a determination as to whether any current high blood pressure is causally connected to the Veteran's service, including but not limited to the elevated blood pressure readings shown in his service treatment records.  If not, the examiner should also opine as to whether any diagnosed disability was caused by or aggravated by any of the Veteran's already service-connected disabilities, or by any of the other claimed disabilities.  In particular, the examiner should opine as to whether any service-connected disability or claimed disability, alone or in the aggregate, caused and/or aggravated the diagnosed disability.

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

The examiner is also informed that aggravation for legal purposes is defined as a chronic worsening of the underlying disability versus a temporary flare-up of symptoms.  It represents a permanent increase in severity, beyond its natural progression.  If the examiner determines that the aggravation occurred, to the extent that is possible, he or she should provide the approximate degree of severity of the aggravated disability (the baseline level of functional impairment) before the onset of aggravation (e.g., slight then, moderate now).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

4.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran the appropriate VA examination to determine the nature and etiology of his claimed stomach disorder. 

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, examine the Veteran, elicit a complete history and offer a diagnosis.  

If a stomach disorder is diagnosed, the examiner should address whether it is at least as likely as not that it initially manifested during service or is otherwise due to service.  If not, the examiner should also opine as to whether any diagnosed disability was caused by or aggravated by any of the Veteran's already service-connected disabilities, or by any of the other claimed disabilities.  In particular, the examiner should opine as to whether any service-connected disability or claimed disability, alone or in the aggregate, caused and/or aggravated the diagnosed disability.

If it is determined that the stomach disorder is not attributable to any known diagnostic entity and/or known etiology, then the VA examiner should so state, and note and detail all reported signs and symptoms of the disorders, to include details about the onset, frequency, duration, and severity of all complaints relating thereto, and indicate what precipitates and what relieves them, and note whether the Veteran is suffering from a chronic disorder.  Symptom-based "diagnoses" are not considered as diagnosed conditions for compensation purposes.

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

The examiner is also informed that aggravation for legal purposes is defined as a chronic worsening of the underlying disability versus a temporary flare-up of symptoms.  It represents a permanent increase in severity, beyond its natural progression.  If the examiner determines that the aggravation occurred, to the extent that is possible, he or she should provide the approximate degree of severity of the aggravated disability (the baseline level of functional impairment) before the onset of aggravation (e.g., slight then, moderate now).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

5.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran the appropriate VA examination to determine the nature and etiology of his claimed left foot disability. 

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, examine the Veteran, elicit a complete history and offer a diagnosis.  


If a disability is diagnosed related to the Veteran's left foot pain, the examiner should address whether it is at least as likely as not that it initially manifested during service or is otherwise due to service.  If not, the examiner should also opine as to whether any diagnosed disability was caused by or aggravated by any of the Veteran's already service-connected disabilities, or by any of the other claimed disabilities.  In particular, the examiner should opine as to whether any service-connected disability or claimed disability, alone or in the aggregate, caused and/or aggravated the diagnosed disability.

If it is determined that the left foot pain is not attributable to any known diagnostic entity and/or known etiology, then the VA examiner should so state, and note and detail all reported signs and symptoms of the disorders, to include details about the onset, frequency, duration, and severity of all complaints relating thereto, and indicate what precipitates and what relieves them, and note whether the Veteran is suffering from a chronic disorder.  Symptom-based "diagnoses" are not considered as diagnosed conditions for compensation purposes.

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

The examiner is also informed that aggravation for legal purposes is defined as a chronic worsening of the underlying disability versus a temporary flare-up of symptoms.  It represents a permanent increase in severity, beyond its natural progression.  If the examiner determines that the aggravation occurred, to the extent that is possible, he or she should provide the approximate degree of severity of the aggravated disability (the baseline level of functional impairment) before the onset of aggravation (e.g., slight then, moderate now).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

6.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran the appropriate VA examination(s) to determine the nature and etiology of his claimed tuberculosis (including residuals thereof). 


Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, examine the Veteran, elicit a complete history and offer a diagnosis.  

If a disability is diagnosed related to the Veteran's tuberculosis, including any residuals thereof, the examiner should address whether it is at least as likely as not that it initially manifested during service or is otherwise due to service.  If not, the examiner should also opine as to whether any diagnosed disability was caused by or aggravated by any of the Veteran's already service-connected disabilities, or by any of the other claimed disabilities.  In particular, the examiner should opine as to whether any service-connected disability or claimed disability, alone or in the aggregate, caused and/or aggravated the diagnosed disability.

If it is determined that the Veteran's shortness of breath or other respiratory symptoms are not attributable to any known diagnostic entity and/or known etiology, then the VA examiner should so state, and note and detail all reported signs and symptoms of the disorders, to include details about the onset, frequency, duration, and severity of all complaints relating thereto, and indicate what precipitates and what relieves them, and note whether the Veteran is suffering from a chronic disorder.  Symptom-based "diagnoses" are not considered as diagnosed conditions for compensation purposes.

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

The examiner is also informed that aggravation for legal purposes is defined as a chronic worsening of the underlying disability versus a temporary flare-up of symptoms.  It represents a permanent increase in severity, beyond its natural progression.  If the examiner determines that the aggravation occurred, to the extent that is possible, he or she should provide the approximate degree of severity of the aggravated disability (the baseline level of functional impairment) before the onset of aggravation (e.g., slight then, moderate now).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided and explain why an opinion cannot be provided without resort to speculation.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

7.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran the appropriate VA examination(s) to determine the nature and etiology of his claimed bilateral eye disability. 

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, examine the Veteran, elicit a complete history and offer a diagnosis.  

If a disability is diagnosed related to the Veteran's eyes, the examiner should address whether it is at least as likely as not that it initially manifested during service or is otherwise due to service.  If not, the examiner should also opine as to whether any diagnosed disability was caused by or aggravated by any of the Veteran's already service-connected disabilities, or by any of the other claimed disabilities.  In particular, the examiner should opine as to whether any service-connected disability or claimed disability, alone or in the aggregate, caused and/or aggravated the diagnosed disability.

If it is determined that the eye symptoms are not attributable to any known diagnostic entity and/or known etiology, then the VA examiner should so state, and note and detail all reported signs and symptoms of the disorders, to include details about the onset, frequency, duration, and severity of all complaints relating thereto, and indicate what precipitates and what relieves them, and note whether the Veteran is suffering from a chronic disorder.  Symptom-based "diagnoses" are not considered as diagnosed conditions for compensation purposes.

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

The examiner is also informed that aggravation for legal purposes is defined as a chronic worsening of the underlying disability versus a temporary flare-up of symptoms.  It represents a permanent increase in severity, beyond its natural progression.  If the examiner determines that the aggravation occurred, to the extent that is possible, he or she should provide the approximate degree of severity of the aggravated disability (the baseline level of functional impairment) before the onset of aggravation (e.g., slight then, moderate now).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

8.  Issue the Veteran a SOC regarding the issues of entitlement to service connection for high cholesterol, and entitlement to an increased rating for the service-connected cystic acne, currently evaluated as 10 percent disabling, to include notification of the need to timely file a Substantive Appeal to perfect his appeal as to these issues.  

9.  Readjudicate the Veteran's remaining claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a SSOC and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
K. A. KENNERLY 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


